 1                                                                        The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7

 8   Maria J. Morales,

 9                                      Plaintiff,         No.     C12-2235-RSL

10                   vs.                                   STIPULATION AND ORDER OF
                                                           DISMISSAL WITH PREJUDICE
11   Officer Sonya Fry,
                                                           [CLERK’S ACTION REQUIRED]
12                                      Defendant.

13

14                                                   STIPULATION

15           IT IS HEREBY STIPULATED between the plaintiff, Maria J. Morales, and the defendant,

16   Officer Sonya Fry, that this matter has been fully settled and compromised, and, may, therefore, be

17   dismissed, as between the plaintiff and Officer Sonya Fry, with prejudice and without costs or

18   attorneys’ fees to either party.

19           DATED this 29th day of April, 2019

20
     PETER S. HOLMES                                       CIVIL RIGHTS JUSTICE CENTER, PLLC
21   Seattle City Attorney

22   By:     /s/ Cherie Getchell                           By:    _/s/ Darryl Parker__________________
             Cherie Getchell, WSBA# 49768                        Darryl Parker, WSBA # 30770
23           Ghazal Sharifi, WSBA# 47750


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE - 1                             Peter S. Holmes
                                                                                        Seattle City Attorney
      C12-2235-RSL                                                                      701 5th Avenue, Suite 2050
                                                                                        Seattle, WA 98104-7097
                                                                                        (206) 684-8200
 1       Erika Evans, WSBA# 51159                  Attorney for Plaintiff
         Assistant City Attorneys
 2       Attorneys for Defendant City of Seattle

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE - 2                  Peter S. Holmes
                                                                            Seattle City Attorney
     C12-2235-RSL                                                           701 5th Avenue, Suite 2050
                                                                            Seattle, WA 98104-7097
                                                                            (206) 684-8200
 1                                                 ORDER

 2           THIS MATTER having come before this court upon the foregoing stipulation of the parties

 3   hereto, and it appearing to the court that this matter has been fully settled and compromised as

 4   between the plaintiff and the defendant, and the court being fully advised in the premises, now,

 5   therefore, it is hereby,

 6           ORDERED, ADJUDGED AND DECREED that this matter is hereby DISMISSED with

 7   prejudice and without costs or attorneys’ fees.

 8           DONE this 1st day of April, 2019.

 9

10

11                                                A
                                                  Robert S. Lasnik
12                                                United States District Judge

13   Presented by:

14   PETER S. HOLMES
     Seattle City Attorney
15
     By:    /s/ Cherie Getchell
16          Cherie Getchell, WSBA# 49768
            Ghazal Sharifi, WSBA# 47750
17          Erika Evans, WSBA# 51159
            Assistant City Attorneys
18
             Attorneys for Defendant City of Seattle
19
     Copy Received; Approved For Entry;
20   Notice of Presentation Waived:

21
     By:     /s/ Darryl Parker_____________
22           Darryl Parker, WSBA# 30770
             Attorney for Plaintiff
23


      STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE - 3                         Peter S. Holmes
                                                                                    Seattle City Attorney
      C12-2235-RSL                                                                  701 5th Avenue, Suite 2050
                                                                                    Seattle, WA 98104-7097
                                                                                    (206) 684-8200
